IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                           Assigned on Briefs October 15, 2008

                   STATE OF TENNESSEE v. JAMES PEEBLES

                Direct Appeal from the Circuit Court for Rutherford County
                        No. F-59956    James K. Clayton, Jr., Judge



                   No. M2008-00240-CCA-R3-CD - Filed January 23, 2009


The defendant, James D. Peebles, was convicted by a Rutherford County jury of one count of sale
of a Schedule II drug, cocaine, under .5 grams (a Class C felony). Following a sentencing hearing,
he was sentenced, as a Range II offender, to a term of ten years in the Department of Correction. On
appeal, he raises the single issue of sufficiency of the evidence. Following review of the record, we
affirm the judgment of conviction.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which JERRY L. SMITH and
ROBERT W. WEDEMEYER , JJ., joined.

Gerald L. Melton, District Public Defender, and Russell N. Perkins, Assistant Public Defender, for
the appellant, James Peebles.

Robert E. Cooper, Jr., Attorney General and Reporter; Matthew Bryant Haskell, Assistant Attorney
General; William C. Whitesell, Jr., District Attorney General; and Trevor H. Lynch, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                            OPINION

                                       Factual Background

        In August 2006, Detective Phillip Loyd of the Murfreesboro Police Department’s Narcotics
Division contacted a professional confidential informant about engaging her services in his area.
The informant, Rhonda Pleasant, had worked as a paid confidential informant for more than twenty
years for various police departments around the country, and Detective Loyd had utilized her on
previous occasions. Ms. Pleasant, who had never been charged with any drug related crime, was
paid $130 per buy that she conducted and received the payment regardless of whether an arrest or
conviction was made as a result of the buy.
        On August 31, 2006, Ms. Pleasant met with Detective Loyd at a secure location, and she was
instructed to drive around the area of State and Sevier Streets to attempt to make drug purchases.
There was no specific target identified; rather, she was to purchase drugs from any person she came
into contact with who was willing to sell them to her. Prior to her being sent to the area, both her
person and her car were searched, and she was given $30 with which to make a drug purchase. Her
car was outfitted with a video camera and two audio devices. She was instructed to keep police
informed of her exact location by calling out street names, stops, and turns, which would all be
monitored by police through the audio equipment.

        Once Ms. Pleasant was in the area, she came into contact with the defendant. She asked him
if he was “working,” and the defendant came to her car window and asked Ms. Pleasant what she
wanted. During this exchange, the defendant is visible on the video tape. Ms. Pleasant informed
the defendant that she wanted $30 worth of crack cocaine, and he instructed her to drive around the
block and return to an area behind a nearby store. She did so, but there was a police vehicle behind
the store when she returned, and the defendant informed her to “go on.” Ms. Pleasant went around
the block again and parked behind the store. As she was approaching the store, she witnessed the
defendant give something to an older man, later identified as James McAdoo. After she parked, the
defendant approached her car and instructed her to move the vehicle because she was in range of the
surveillance cameras located behind the store. After doing so, the defendant again approached her
vehicle and informed her that the other man had her drugs and would bring them to her.

        Shortly thereafter, James McAdoo approached her car, handed her the drugs wrapped in
paper, and took the $30. Ms. Pleasant then left the area. However, as she was driving off, she saw
McAdoo give something to the defendant, which she assumed to be the money, although she could
not specifically identify it. She then returned to the secure location where Detective Loyd was
waiting. Once there, Ms. Pleasant gave Detective Loyd the drug, which field tested positive and
were later identified by the TBI to be .1 grams of cocaine. Both Ms. Pleasant and her car were again
searched, and Detective Loyd debriefed Ms. Pleasant as to the details of the transaction. After
viewing the video tape, a second detective identified the defendant, who was arrested at a later date.

        The defendant was indicted by a Rutherford County grand jury for one count of sale under
.5 grams of a Schedule II drug, cocaine. Following a jury trial, the defendant was convicted as
charged, and he was subsequently sentenced, as a Range II offender, to a term of ten years in the
Department of Correction. Following the denial of his motion for new trial, the instant timely appeal
was filed.

                                               Analysis

         On appeal, the defendant asserts that the evidence is insufficient as a matter of law to support
his conviction. In considering this issue, we apply the rule that where the sufficiency of the evidence
is challenged, the relevant question for the reviewing court is “whether, after viewing the evidence
in the light most favorable to the [State], any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S.


                                                  -2-
Ct. 2781 (1979); see also Tenn. R. App. P. 13(e). Moreover, the State is entitled to the strongest
legitimate view of the evidence and all reasonable inferences which may be drawn therefrom. State
v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). All questions involving the credibility of witnesses, the
weight and value to be given the evidence, and all factual issues are resolved by the trier of fact.
State v. Pappas, 754 S.W.2d 620, 623 (Tenn. Crim. App. 1987). This court will not reweigh or
reevaluate the evidence presented. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).

       “A guilty verdict by the jury, approved by the trial judge, accredits the testimony of the
witnesses for the State and resolves all conflicts in favor of the theory of the State.” State v. Grace,
493 S.W.2d 474, 476 (Tenn. 1973). A jury conviction removes the presumption of innocence with
which a defendant is initially cloaked and replaces it with one of guilt so that, on appeal, a convicted
defendant has the burden of demonstrating that the evidence is insufficient. State v. Tuggle, 639
S.W.2d 913, 914 (Tenn. 1982). These rules are applicable to findings of guilt predicated upon direct
evidence, circumstantial evidence, or a combination of both. State v. Matthews, 805 S.W.2d 776,
779 (Tenn. Crim. App. 1990).

        Although a conviction may be based entirely upon circumstantial evidence, Duchac v. State,
505 S.W.2d 237, 241 (Tenn. 1974), in such cases, the facts must be “so clearly interwoven and
connected that the finger of guilt is pointed unerringly at the Defendant and the Defendant alone.”
State v. Black, 815 S.W.2d 166, 175 (Tenn. 1991) (citing State v. Duncan, 698 S.W.2d 63 (Tenn.
1985)). However, as in the case of direct evidence, the weight to be given circumstantial evidence
and “the inferences to be drawn from such evidence, and the extent to which the circumstances are
consistent with guilt and inconsistent with innocence, are questions primarily for the jury.” Marable
v. State, 203 Tenn. 440, 313 S.W.2d 451, 457 (Tenn. 1958) (citations omitted).

       Tennessee Code Annotated section 39-17-417(a)(3) (2006) provides that it is an offense for
a person to knowingly sell a controlled substance. Cocaine is a Schedule II controlled substance.
T.C.A. § 39-17-408 (2006).

        The defendant asserts that the evidence does not establish beyond a reasonable doubt that he
knowingly sold a controlled substance because the videotape “clearly shows that after the
confidential informant contacted [the defendant], he directed her to another location and advised her
when she arrived at the location that someone else . . . actually made the transaction with her, taking
the money and delivering the cocaine.” He relies upon State v. Cooper, 736 S.W.2d 125, 129 (Tenn.
Crim. App. 1987) for support based upon the case’s holding that “mere presence” in an area where
drugs are found and “mere associations” with a person who controls the drugs are not sufficient to
establish possession.

       We agree with the defendant that the evidence presented establishes that the actual drug sale
was done by James McAdoo. However, the defendant’s argument ignores that he was convicted
under a theory of criminal responsibility in this case. Tennessee Code Annotated section 39-11-
402(2) (2006) provides that a defendant is criminally responsible for the conduct of another when,
“[a]Ching with intent to promote or assist the commission of the offense, or to benefit in the


                                                  -3-
proceeds or results of the offense, the defendant solicits, directs, aids, or attempts to aid another
person to commit the offense[.]” A person is criminally responsible as a party to an offense, if the
offense is committed by the person’s own conduct, by the conduct of another for which the person
is criminally responsible, or by both. Id. at § 39-11-401(a) (2006). Each party to an offense may be
charged with commission of the offense. Id. at § 39-11-401(b).

        However, even under the theory of criminal responsibility for the acts of another, mere
presence during the commission of the crime is not enough to convict. State v. Ball, 973 S.W.2d
288, 293 (Tenn. Crim. App. 1998). Nonetheless, under a theory of criminal responsibility, an
individual’s presence and companionship with the perpetrator of a felony before and after the
commission of an offense are circumstances from which his or her participation in the crime may
be inferred. State v. Caldwell, 80 S.W.3d 31, 38 (Tenn. Crim. App. 2002). To be criminally
responsible for the acts of another, the defendant must “in some way associate himself with the
venture, act with knowledge that an offense is to be committed, and share in the criminal intent of
the principal in the first degree.” Id. at 38 (citing State v. Maxey, 898 S.W.2d 756, 757 (Tenn. Crim.
App. 1994)).

        Viewing the evidence in the light most favorable to the State, we conclude that the evidence
is more than sufficient to support the conviction. Although the defendant did not personally
complete the hand-to-hand portion of the drug transaction, the record establishes he acted “with the
intent to promote or assist the commission of the offense” based upon his active role in setting up
and directing the transaction. Based upon the testimony of Ms. Pleasant, as well as the videotape
admitted, it is clear that the defendant approached Ms. Pleasant’s car and, in response to her question
if he was working, asked her what she wanted. Upon her answer that she wanted $30 worth of
cocaine, he directed her to drive around the block prior to going to a location behind a store. When
she returned, he directed her to again circle the block based upon a police presence. When she
returned, Ms. Pleasant saw the defendant give something to the man who eventually delivered the
cocaine to her. Once she stopped her vehicle, the defendant again told her to move her car because
she was in the range of surveillance cameras. The defendant also informed her that the other man
had the cocaine. After moving her vehicle per the defendant’s instructions, the transaction was
completed. Importantly, no discussion was had between the defendant and McAdoo with regard to
how much cocaine she wanted to purchase. He simply handed her the package and took the $30.
Based upon these acts, the defendant clearly associated himself with the crime, acted with the
knowledge that it was to be committed, and shared in the criminal intent. Thus, the evidence
presented is sufficient to support the verdict.

                                          CONCLUSION

       After a thorough review of the record, the judgment of conviction is affirmed.


                                                       ___________________________________
                                                        JOHN EVERETT WILLIAMS, JUDGE


                                                 -4-